Citation Nr: 1012078	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person or 
by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from July 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that 
denied the Veteran's claim for SMC based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.  In November 2008, the Board remanded this 
appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran contends that he is entitled to SMC based upon 
both the need for regular aid and attendance of another 
person, and as a result of being housebound.  He is currently 
service-connected for PTSD (rated as 100 percent disabling); 
diabetes mellitus with diabetic retinopathy and bilateral 
peripheral neuropathy (rated 20 percent disabling); a scar of 
the left foot (rated 10 percent disabling); a scar of the 
right index finger (rated 0 percent disabling); and for 
impotency (rated 0 percent disabling).

This case was previously remanded by the Board in November 
2008, partly to schedule the Veteran for VA neurological and 
psychiatric examinations.  As to the VA neurological 
examination, the Board requested that the examiner opine as 
to whether the Veteran's complaints of paranoia, memory 
problems, and lack of orientation were related to his PTSD, 
to another service-connected disability, or to some problem 
not related to service.  The examiner was also asked to 
comment on the impact of those symptoms, if identified, on 
the Veteran's ability to perform activities of daily living 
and to avoid the hazards of daily life.  As to the VA 
psychiatric examination, the Board requested that the 
examiner identify all current symptoms of PTSD and comment on 
the impact of the Veteran's PTSD on his ability to perform 
activities of daily living and to avoid the hazards of daily 
life.  

The Veteran was afforded a VA neurological examination in 
January 2009.  As to a diagnosis, the examiner indicated that 
the Veteran clearly had evidence of blepharospasm and 
dyskinetic movements which were known side effects of the 
antipsychotic medications he was presently taking.  It was 
noted that the Veteran's wife did not know how long those had 
been present, nor could the Veteran offer any history.  The 
examiner stated that the record was unclear on that point.  
The examiner indicated that the Veteran had a long history of 
alcohol abuse which not only contributed to his abnormal 
behavior, but had a long-term effect.  The examiner stated 
that it was likely that the Veteran's alcohol abuse was 
related to his PTSD.  The examiner commented that there was 
no other obvious neurological disorder present, but that 
there was a suggestion of either a peripheral neuropathy or a 
radiculopathhy in the Veteran's left upper extremity 
resulting in atrophy of the intrinsic muscles of the hand.  
The examiner reported that he could locate no further 
explanatory data and that the Veteran's history was 
unreliable to further explain that issue.  The examiner 
indicated that as to the Veteran's complaints, it was beyond 
his expertise to opine as to whether they were PTSD, 
schizophrenia, or some other psychiatric problem, but that 
his first choice would be a psychiatric disorder as opposed 
to a neurological disorder.  The examiner stated that the 
Veteran's "alcohol abuse is related and may be part of his 
military service as well."   

The Board observes that the VA examiner did not specifically 
comment on the impact of the service-connected conditions on 
the Veteran's symptoms, such as his diagnosed blepharospasm 
and dyskinetic movements, on his ability to perform 
activities of daily living and to avoid the hazards of daily 
life, as requested in the November 2008 remand.  

The Board notes that the Veteran was afforded a VA 
psychiatric examination in January 2009.  The diagnosis was 
PTSD.  A Global Assessment of Functioning (GAF) score of 50 
was assigned.  The examiner commented that during the 
examination, the Veteran appeared to be exaggerating his 
symptoms so it was unclear where his paranoia and memory 
problems originated.  The examiner stated that the Veteran 
did have PTSD, but it was difficult to ascertain the severity 
due to his current presentation.  

In a September 2009 addendum to the January 2009 VA 
psychiatric examination report, the examiner indicated that 
the Veteran's performance during the previous examination was 
inconsistent, but not indicative of an inability to perform 
activities of daily living.  The examiner stated that the 
Veteran's PTSD did impact his motivation to perform those 
activities.  The examiner remarked that the Veteran's claims 
file was reviewed, and that there was no suggestion that the 
Veteran was not performing activities of daily living.  The 
examiner reported that unless there was some physical reason 
that the Veteran was unable to complete his activities of 
daily living, she could find no evidence that his PTSD was 
the "sole impact on this".  

The Board observes that VA examiner indicated that she had 
reviewed the Veteran's claims file and indicated that there 
was no suggestion that the Veteran was not performing 
activities of daily living.  The Board notes, however, there 
is clear evidence in the claims file that the Veteran may not 
be performing activities of daily living.  For example, an 
April 2005 VA aid and attendance or housebound examination 
report indicated that the Veteran required the daily personal 
health care services of a skilled provider without which the 
Veteran would require hospital, nursing home, or other 
institutional care.  A January 2005 VA psychiatric 
examination report noted that the Veteran's ability to 
perform activities of daily living was significantly 
impaired.  Therefore, the Board observes that it is unclear 
whether the VA examiner actually reviewed the Veteran's 
entire claims file in providing her opinions.  

As the January 2009 VA neurological examination report and 
January 2009 VA psychiatric examination report (with 
September 2009 addendum), did not provide the information 
requested by the Board in the November 2008 remand, the case 
must again be remanded.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Further, the Board notes that the April 2005 VA aid and 
attendance or housebound examination report (noted briefly 
above) did not specifically address whether the Veteran's 
service-connected disorders caused him to require the aid and 
attendance of another person or whether he was actually 
housebound.  Therefore, the Board finds that a current 
examination is necessary.  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
his service-connected disabilities since 
February 2009.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since February 2009 should be 
obtained.  

2.  Schedule the Veteran for a VA 
examination(s), to include VA neurological 
and psychiatric examinations if found 
necessary, to ascertain whether any of his 
service-connected conditions render him 
permanently bedridden or so helpless as to 
be in need of regular aid and attendance, 
or whether he is substantially confined to 
his house or its immediate premises.  In 
this regard, if the Veteran is found to be 
in need of regular aid and attendance, or 
to be substantially confined to his house, 
the examiner should specifically comment 
as to whether the Veteran is so disabled 
primarily as a result of his service- 
connected disabilities, or whether he is 
primarily disabled as a result of his 
nonservice-connected disabilities.  If VA 
neurological and psychiatric examinations 
are found necessary, the examiners, 
respectively, should specifically comment 
as to the Veteran's ability to perform 
activities of daily living and to avoid 
the hazards of daily life due to his 
service-connected disabilities and the 
symptoms of those service-connected 
disabilities.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed, and the rationale for 
all opinions must be provided.  

3.  Thereafter, review the Veteran's claim 
for entitlement to SMC based on the need 
for regular aid and attendance of another 
person or by reason of being housebound.  
If the claim is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

